DETAILED ACTION

This action is in response to Applicant’s amendment received on June 30, 2022.
Claims 1-18 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Proenca et al. (US PG Pub No. 2011/0132333), hereinafter “Proenca”, in view of Kemnitz et al. (US Patent No. 6,048,126), hereinafter “Kemnitz”.
Regarding claim 1, Proenca discloses a piston for an opposed-piston engine, comprising: a crown (See Fig. 1 below) with an end surface that includes means for forming an opposed-piston engine combustion chamber (7) with an adjacent end surface of an opposing piston (1); a skirt (See Fig. 1 below) including a sidewall (See Fig. 1 below) extending from the crown (See Fig. 1 below) to an open end of the skirt (See Fig. 1 below); a wristpin bore (See Fig. 17 below) with first and second openings through the sidewall (See Fig. 17 below), the openings being coaxially aligned along a common axis (See Fig. 17 below); a wristpin (5) including ends received in the first and second openings for supporting the wristpin (5) in the wristpin bore (See Fig. 17 below).
Proenca fails to disclose in which the first opening is formed in a first pin boss in a first longitudinal recess of the sidewall and the second opening is formed in a second pin boss in a second longitudinal recess of the sidewall; and means for sealing the first and second openings through the sidewall and retaining the wristpin against axial motion in the wristpin bore.
However, Kemnitz discloses a first opening that is formed in a first pin boss in a first recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall and a second opening that is formed in a second pin boss in a second recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall; and means for sealing (Kemnitz (Fig. 1 (4))) the first and second openings and retaining the wristpin (Kemnitz (Fig. 1 (2))) against axial motion in the wristpin bore.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Kemnitz.  The means for sealing taught by Kemnitz prevents axial wristpin movement (Kemnitz col. 3 lines 1-3) and the recesses allow for a space for the means for sealing.
The modified invention of Proenca is silent about the shape of the recess.
However, it would have been an obvious matter of design choice to further modify the invention of Proenca by having the “recess” in a longitudinal shape, since Applicant has not disclosed that having the “longitudinal recess” solves any stated problem or is for any particular purpose and it appears that the modified invention of Proenca would perform equally well with the “recess” being shaped in any manner. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have formed the modified recesses of Proenca into an optimal shape that will allow sufficient space for the sealing means to reside in. 
Regarding claim 2, the modified invention of Proenca discloses the piston of claim 1, in which the means for sealing and retaining comprise caps in the first and second openings (Kemnitz (Fig. 1 (4))).
Regarding claim 3, the modified invention of Proenca discloses the piston of claim 2, in which the caps comprise disc-shaped devices (Kemnitz (Fig. 1 (4)) “mushroom-head”) seated in the first and second openings.
Regarding claim 4, the modified invention of Proenca discloses the piston of claim 3, in which the disc-shaped devices comprise one of O-rings and flanges (Kemnitz (Fig. 1 (outer part of element 8 is a flange))).
Regarding claim 5, the modified invention of Proenca discloses the piston of claim 3, in which the disc-shaped devices are seated in the first and second openings by at least one of a press-fit and deformation of a center portion of each disc-shaped device (Kemnitz (Fig. 1 and col. 2 lines 29-31)).
Regarding claim 6, the modified invention of Proenca discloses the piston of claim 3, in which the wristpin (Kemnitz (Fig. 1 (2))) is secured to the small end of a connecting rod (Kemnitz (Fig. 1 (3))).
Regarding claim 7, Proenca discloses a piston for an opposed-piston engine, comprising a crown (See Fig. 1 below) with end surface means for forming a combustion chamber (7) with an end surface of another piston (1) in a cylinder (12) of the opposed-piston engine, a skirt (See Fig. 1 below) comprising a sidewall (See Fig. 1 below) extending from the crown (See Fig. 1 below), a wristpin (5) with opposing ends, means for supporting the wristpin (5) with the ends disposed in opposing openings formed in the sidewall (See Fig. 1 below).
Proenca fails to disclose a pair of caps with circular peripheries receivable in the openings, the caps being of such a shape as to seal the openings in the sidewall and to secure the wristpin axially.
However, Kemnitz discloses a pair of caps (Kemnitz (Fig. 1 (4) “mushroom head”)) with circular peripheries receivable in the openings, the caps (Kemnitz (Fig. 1 (4))) being of such a shape as to seal the openings in the sidewall and to secure the wristpin (Kemnitz (Fig. 1 (2))) axially.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Kemnitz in order to prevent movement of the wristpin.
Regarding claim 8, the modified invention of Proenca discloses the piston of claim 7, in which the caps comprise disc-shaped devices (Kemnitz (Fig. 1 (4) “mushroom head”)) seated in the opposing openings.
Regarding claim 9, the modified invention of Proenca discloses the piston of claim 7, in which the means for supporting the wristpin (5) includes a wristpin bore (See Fig. 17 below) with a first opening of the opposing openings formed in a first pin boss in a first longitudinal recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall (See Fig. 1 below) and a second opening of the opposing openings formed in a second pin boss in a second longitudinal recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall (See Fig. 17 below), the openings being coaxially aligned along a common axis (Fig. 17).
Regarding claim 10, the modified invention of Proenca discloses the piston of claim 8, in which each cap comprises one of an O-ring and a flange (Kemnitz (Fig. 1 (outer part of element 8 is a flange))).
Regarding claim 11, the modified invention of Proenca discloses the piston of claim 8, in which each of the caps comprises one of: a disc-shaped device with an opening, a peripheral chamfer, and a peripheral contacting surface seated in the opposing openings; and a disc-shaped device with a central opening in the middle of a rising portion on a convex external surface (Kemnitz (Fig. 1 (4))).
Regarding claim 12, the modified invention of Proenca discloses the piston of any one of claims 10-11 in which the means for supporting the wristpin (5) includes a wristpin bore (See Fig. 17 below) with a first opening of the opposing openings formed in a first pin boss in a first longitudinal recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall (See Fig. 18 below) and a second opening of the opposing openings formed in a second pin boss in a second longitudinal recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall (See Fig. 18 below), the openings being coaxially aligned along a common axis (Fig. 17).
Regarding claim 13, Proenca discloses an opposed-piston engine comprising a pair of pistons (1 & 2) disposed for forming a combustion chamber (7) in a ported cylinder (12) of the engine, in which each piston (1 & 2) comprises a pair of opposing wristpin bore openings (See Figs. 17 & 18 below) formed through a skirt (See Fig. 1 below) of the piston (1 & 2) and aligned coaxially on a bore axis, a wristpin (5) with ends disposed in the wristpin bore openings (See Figs. 17 & 18 below).
Proenca fails to disclose means for sealing the wristpin bore openings and securing the wristpin against axial movement.
However, Kemnitz discloses means for sealing (Kemnitz (Fig. 1 (4))) the wristpin bore openings and securing the wristpin (Kemnitz (Fig. 1 (2))) against axial movement.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Kemnitz in order to prevent the wristpin to move.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Proenca, in view of Kemnitz as applied to claim 13 above, and further in view of MacGregor (US Patent No. 5,072,654), hereinafter “MacGregor”.
The modified invention of Proenca discloses the opposed-piston engine of claim 13, each of the wristpins (5) comprising a biaxial journal (in the area of element 5).
The modified invention of Proenca fails to disclose that the biaxial journal is disposed for movement against a bearing sleeve.
However, MacGregor discloses a biaxial journal (MacGregor (Fig. 1 (14))) that is disposed for movement against a bearing sleeve (MacGregor (Fig. 1 (40))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of MacGregor in order to prevent the inward movement of the journal along the wristpin bore.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Proenca, in view of Kemnitz as applied to claims 13 above, and further in view of Frichs (GB 420140 A), hereinafter “Frichs”.
Regarding claim 15, the modified invention of Proenca discloses the opposed-piston engine of claim 13, in which the means for sealing comprise disc-shaped caps (Kemnitz (Fig. 1 (4))).
The modified invention of Proenca fails to disclose that the caps are seated in annular pin relief grooves abutting the opposing wristpin bore openings.
However, Frichs discloses caps (Frichs (Fig. 1 (4))) that are seated in annular pin relief grooves (Frichs (Fig. 1 (13))) abutting the opposing wristpin bore openings (Frichs (Fig. 1 (surrounding element 2))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Frichs in order to secure the caps without them protuberating from the surface of the skirt.
Regarding claim 16, the modified invention of Proenca discloses the oppose-piston engine of claim 15, in which each disc-shaped cap (Kemnitz (Fig. 1 (4))) comprises a spherical shape when seated in one of the pair of opposing wristpin bore openings (Kemnitz (Fig. 1)).
Regarding claim 17, the modified invention of Proenca discloses the opposed-piston engine of claim 15, in which each disc-shaped cap (Kemnitz (Fig. 1 (4))) comprises one of an O-ring seated in a peripheral groove of the disc-shaped cap and an annular radial flange (Kemnitz (Fig. 1 (outer part of element 8))) located on a peripheral edge of the disc-shaped cap for being received in an annular axial space defined by a pin relief groove (Frichs (Fig. 1 (13))) abutting one of the pair of opposing wristpin bore openings (Frichs (Fig. 1 (surrounding element 2))).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Proenca, in view of Kemnitz and Frichs as applied to claims 17 above, and further in view of MacGregor.
The modified invention of Proenca discloses the opposed-piston engine of any one of claims 15-17, each of the wristpins (5) comprising a biaxial journal (in the area of element 5).
The modified invention of Proenca fails to disclose that the biaxial journal is disposed for movement against a bearing sleeve.
However, MacGregor discloses a biaxial journal (MacGregor (Fig. 1 (14))) that is disposed for movement against a bearing slevee (MacGregor (Fig. 1 (40))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of MacGregor in order to prevent the inward movement of the journal along the wristpin bore.


    PNG
    media_image1.png
    662
    516
    media_image1.png
    Greyscale

Fig. 1


    PNG
    media_image2.png
    565
    428
    media_image2.png
    Greyscale

Fig. 17


    PNG
    media_image3.png
    662
    473
    media_image3.png
    Greyscale

Fig. 18

Response to Arguments
Applicant’s remarks filed on June 30, 2022 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objection, Applicant’s remarks are deemed persuasive. Therefore, the Drawings Objection is withdrawn.
With regard to the 35 USC § 112 Rejection, Applicant amended claims 14 and 18. Therefore, the 35 USC § 112 Rejection is withdrawn.

Applicant contends that the reference of Proenca et al. (US PG Pub No. 2011/0132333), hereinafter “Proenca” fails to disclose a means for forming an opposed-piston combustion chamber in the end surface of the piston. Applicant further contends that Proenca fails to disclose a piston for an opposed-piston engine comprising a crown with an end surface that includes a means for forming an opposed-piston engine combustion chamber with an adjacent surface of an opposed piston. Examiner submits that as it is disclosed in Figure 1 of Proenca shown above, element 7 is a combustion chamber that is formed between two adjacent end surfaces of the crowns of two opposed pistons as it is required by the claims. Applicant also contends that the reference of Kemnitz et al. (US Patent No. 6,048,126), hereinafter “Kemnitz” does not disclose that the pin retainers seal a wristpin bore that opens through the sidewall of a piston. Examiner submits that in Figure 1 of Kemnitz it can be seen that the pin retainers (4) seal a wristpin bore (5) that opens through a sidewall of a piston (1). Examiner further submits that since the pin retainers (4) of Kemnitz close the wristpin bore (5) in a secure manner, preventing the wristpin (2) to move out of the wristpin bore (5), the pin retainers (4) are sealing the wristpin bore (5). Regarding the reference of MacGregor (US Patent No. 5,072,654), the structure of relevance disclosed by this reference are elements 14, 40 and 41. Therefore, it is understood that the references of record teach the required limitations of the claims.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747